Citation Nr: 0002337	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  99-21 235	)	DATE
	)
	)


THE ISSUE

Eligibility of representative to charge a fee for 
representing the veteran before the Department of Veterans 
Affairs (VA) and the Board.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The issue of the reasonableness of the attorney's fees 
provided for in the agreement between the veteran and the 
attorney was raised sua sponte by the Board of Veterans' 
Appeals (Board) on its own motion.  See 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  By a September 7, 1999 letter, the Board 
notified the veteran and the veteran's attorney that it was 
reviewing the issue of reasonableness of the attorney's fees 
on its own motion pursuant to 38 U.S.C.A. § 5904(c)(2).  Both 
the veteran and the attorney were afforded a period of 30 
days to file a response to the September 7, 1999 letter.  

In October 1999, the attorney reported that in representing 
the veteran, he had costs in excess of $2,500.00 and had 
spent over 160 hours in time.  He reported that he had had 
over a hundred conversations with the veteran, had made three 
trips to New Orleans, had had 30 office visits by the 
veteran, had prepared depositions, had conducted discussions 
with interested parties, and had reviewed over 2,000 
documents.  The attorney asserted that the money that the 
veteran paid was in part to "settle his costs".  The 
veteran made no response.  


FINDINGS OF FACT

1.  The attorney submitted to the Board a copy of a January 
1993 contract signed by himself and the veteran for retainer 
and employment that indicates that the parties agree on a fee 
of $90.00 an hour.  

2.  The veteran and the attorney signed a power of attorney 
in January 1993.  

3.  A fee agreement signed by the veteran and the attorney in 
June 1996 provided for the payment of a contingent fee of 20 
percent of past-due benefits.

4.  By a January 1998 rating decision, the RO granted 
entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU), 
effective from March 1990.  

5.  After the January 1998 rating decision, the veteran paid 
the attorney $20,000 for representing him before VA; this is 
approximately 20 percent of the past-due benefits awarded as 
a result of the January 1998 rating decision. 

6.  The $20,000 that the veteran paid to the attorney in 1998 
was neither a gift nor payment for costs incurred by the 
attorney in representing him before VA.  

7.  By a September 7, 1999 letter, the Board notified the 
veteran and the veteran's attorney that it was reviewing the 
issue of reasonableness of attorneys fees on its own motion 
pursuant to 38 U.S.C.A. § 5904(c)(2), and afforded each a 
period of 30 days within which to file a response.  

8.  The Board has not promulgated a final decision on the 
issue of entitlement to TDIU, upon which the veteran was 
awarded past-due benefits in a January 1998 rating decision.  


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA and 
the Board may be executed have not been met.  38 U.S.C.A. 
§ 5904(c) (West & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or attorneys for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In the instant case, the attorney submitted to the Board a 
copy of a January 1993 contract signed by himself and the 
veteran for retainer and employment that indicates that the 
parties had agreed on a rate of $90.00 an hour.  A power of 
attorney was also signed by the veteran and the attorney in 
January 1993.  At that time, the veteran had pending claims 
consisting of the following:  Whether new and material 
evidence had been received to reopen the claim for service 
connection for a right shoulder disability, whether new and 
material evidence had been received to reopen the claim for 
service connection for sarcoidosis, entitlement to an 
increased rating for post-traumatic stress disorder, and 
entitlement to an increased rating for residuals of a disc 
removal at the L3-4 vertebral level.  These issues were the 
topic of a remand by the Board in April 1997.  The record 
shows that the veteran also had a claim for TDIU.  The record 
also contains a copy of a later "contingency fee agreement" 
signed by both the attorney and the veteran in June 1996, 
that provides for a contingent fee of 20 percent of past-due 
benefits.

By a January 1998 rating decision, the RO granted entitlement 
to a total rating based on individual unemployability due to 
service connected disability (TDIU), effective from March 
1990.  As a consequence, the veteran was paid past-due 
benefits of approximately $94,830.

The Board has not issued a final decision on the issue of 
entitlement to TDIU, which is the issue that led to the 
payment of the past-due benefits in this instance.  In fact, 
the Board has not yet issued a final decision meeting the 
requirements of the statute and regulation concerning any 
issue.  The April 1997 remand is not a final decision of the 
Board.  See 38 C.F.R. § 20.1100(b) (1999).  The July 1978 
decision of the Board was not preceded by an NOD filed on or 
after November 18, 1988.  Moreover, even if the 1978 decision 
did meet the requirements of the statute and the regulation, 
which it does not, the Board notes that the record does not 
show that the attorney was retained by the veteran within one 
year of that decision.  Consequently, the attorney may not 
charge a fee for representation before VA, including the 
Board.  

The record reflects that VA informed the attorney of the 
apparent absence of a final Board decision, and his 
consequent inability to charge a fee for his services 
representing the veteran before VA, as early as November 
1993.  Nonetheless, the record reflects that the veteran did 
pay the attorney a substantial sum of money - reported to be 
$20,000 - in 1998.  The Board notes that this reported amount 
is approximately 20 percent of the past-due benefits 
resulting from the January 1998 rating decision, which is the 
same amount as the contingent fee provided for in the June 
1996 fee agreement.  

A report of contact with the attorney, dated in April 1998, 
is to the effect that the attorney stated that he had 
received the correspondence that informed him that the law 
did not permit him to charge a fee.  However, he reported 
that the veteran gave him the money anyway.  Subsequently, in 
a September 1998 letter, the attorney stated that the veteran 
had received a check in excess of $95,000.00 around the end 
of February 1998, after which he informed the attorney that 
he was going to pay the costs incurred on his behalf 
concerning his VA claim along with the costs incurred 
concerning other work.  The attorney added that the veteran 
was giving the attorney a gift for the work completed 
concerning his VA claim.  The letter also states that the 
attorney and the veteran entered into a fee agreement in 
January 1993 in which both parties understood that the 
attorney would receive 25 percent of any past due benefits.  

In January 1999, the attorney was informed that the only fee 
agreement on file at the Board called for a fee of $90.00 an 
hour that was in effect between the veteran an the attorney's 
prior law firm.  In addition it was noted that the attorney 
had given contradictory accounts of the actual fee 
arrangement.  Due to the attorney's failure to respond, the 
Board informed the attorney in February 1999 of its intention 
to refer the case to the Office of the General Counsel.  

An August 1999 report of contact with the veteran is to the 
effect that once he had been awarded TDIU, he paid the 
attorney $20,000.00.  The veteran indicated that this money 
was not a gift.  In August 1999, the attorney submitted a 
copy of a fee agreement dated in June 1996 signed by himself 
and the veteran.  This agreement indicates that the parties 
agreed that the attorney fee would be equivalent to 20 
percent of any past due benefits.  

By a September 7, 1999 letter, the Board notified the veteran 
and the veteran's attorney that it was reviewing the issue of 
reasonableness of the attorney's fees on its own motion 
pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the veteran and 
the attorney were afforded a period of 30 days to file a 
response to the September 7, 1999 letter.  

In the past, the attorney has attempted to characterize the 
payment by the veteran as a gift; however, the veteran has 
reported that the payment was not a gift.  Because the 
attorney does not meet the requirements of 38 U.S.C.A. 
§ 5104(c) and 38 C.F.R. § 20.609(c), he cannot charge a fee 
for his services in representing the veteran before VA.  It 
is disingenuous at best, and dishonest at worst, to 
characterize the payment from the veteran to the attorney as 
a gift.  It strains credulity that the amount of the "gift" 
payment from the veteran to the attorney is the same amount 
as that called for by the June 1996 contingent fee agreement.  
Moreover, the veteran has reported that the payment was not, 
in fact, a gift.  The Board notes no reason for the veteran 
to mis-characterize his payment to the attorney.  In 
contrast, the attorney has every reason to mis-characterize 
this payment, for he cannot receive a fee for his services 
concerning the TDIU matter, and he was so informed several 
years before the payment of the past-due benefits to the 
veteran in 1998.  Thus, the Board finds that the payment of 
approximately $20,000 from the veteran to the attorney in 
1998 was not a gift.  

The attorney's response to the Board's September 1999 letter, 
in part, attempts to justify his acceptance of money paid to 
him by the veteran by referring to the amount of time he has 
spent and the various tasks that he has performed in 
representing the veteran before VA.  He also indicated that 
he had incurred costs in excess of $2,500.  He did not 
itemize his costs.  While the attorney may charge the veteran 
for reasonable costs incurred in representing him before VA, 
the Board notes that the figure given by the attorney as 
costs -- $2,500 or more - is far lower than the $20,000 that 
he has accepted from the veteran.  The Board finds, 
therefore, that the $20,000 was not paid to the attorney for 
costs.  

The attorney is ordered to refund to the veteran any moneys 
paid by him for the attorney's representation before VA.  As 
a reduction in the fee is ordered, the attorney must credit 
the account of the claimant with the amount of the reduction 
and refund any excess payment on the account to the claimant 
not later than the expiration of the time within which the 
ruling may be appealed to the Court of Veterans Appeals.  
38 C.F.R. § 20.609(i).  Failure to do so may result in 
proceedings under 38 C.F.R. § 14.633 to terminate the 
attorney's right to practice before VA and the Board and/or 
prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA.  The fee is reduced to $0.  
The amount in excess of $0 received by the attorney for fees 
for service before VA is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


